internal_revenue_service department of the treasury number release date ndex number washington dc person to contact telephone number refer reply to cc dom corp 1-plr-106667-01 date date distributing controlled bank subsidiary subsidiary subsidiary subsidiary state a business x business y n p this letter responds to your letter dated date in which you requested a ruling as to the federal_income_tax consequences of a proposed transaction additional information was provided in letters dated date date and date the information you submitted is summarized below distributing is a privately held corporation organized under the laws of state a distributing is a fiscal_year accrual_method taxpayer that has been indirectly engaged as the common parent of an affiliated_group_of_corporations that file a consolidated tax_return in business x specifically distributing has been engaged in business x through subsidiary subsidiary subsidiary and subsidiary all of which are directly engaged in business x currently distributing has n shares of voting and non- voting common_stock outstanding controlled is a wholly owned subsidiary of distributing that was organized under the laws of state a controlled is directly engaged in business y controlled has a single class of p shares of common_stock outstanding currently controlled is facing severe competition from competitors engaged in business y to offer its customers products and services commensurate with those offered by its competitors and to attain funds at a lower cost controlled seeks to merge with bank an unrelated state a corporation however a merger of controlled into bank is prohibited by applicable banking laws because of the non-bank related assets held by distributing therefore the following transactions have been proposed distributing will distribute pro_rata all of the stock of controlled to its shareholders the distribution the shareholders of distributing will immediately contribute the controlled shares they received in the distribution to a newly formed holding_company solely in exchange for the holding company’s stock the contribution the contribution is intended to qualify as tax free under sec_351 within twelve months from the date of the distribution controlled will be merged into bank with bank surviving the merger the merger is intended to qualify as a tax-free reorganization under sec_368 the contribution and merger the subsequent transactions will not either individually or collectively constitute an acquisition of a 50-percent_or_greater_interest within the meaning of sec_355 in controlled the following representations have been made in connection with the proposed transactions a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other that of a shareholder of the corporation b the five years of financial information submitted on behalf of distributing subsidiary subsidiary subsidiary and subsidiary is representative of the corporations’ present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted c the five years of financial information submitted on behalf of controlled is representative of the corporation’s present operations and with regard to such corporation there has been no substantial operational changes since the date of the last financial statements submitted d immediately after the distribution at least of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 e following the transaction distributing subsidiary subsidiary subsidiary subsidiary and controlled will each continue the active_conduct of its business independently and with its separate employees f the distribution is carried out for the following corporate business_purpose to facilitate an acquisition of controlled by bank the distribution of controlled is motivated in whole or substantial part by this corporate business_purpose g except for the subsequent transactions there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or controlled after the transaction h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirement of sec_4 b of revproc_96_30 i except for the subsequent transactions there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution k immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations furthermore distributing’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution see sec_1_1502-19 l payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled n the contribution will satisfy the statutory and judicial requirements of sec_351 o the merger will satisfy the statutory and judicial requirements of sec_368 based solely on the facts submitted and the representations made above it is held as follows no gain_or_loss will be recognized by distributing on the distribution of all the stock of controlled to its shareholders sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing’s shareholders on their receipt of the controlled common_stock in the distribution sec_355 the basis of the distributing and controlled stock in the hands of distributing’s shareholders will be the same as the basis of distributing’s stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with section sec_1_358-2 sec_358 and b the holding_period of the controlled common_stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock held by such shareholder immediately before the distribution provided that such shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings we specifically express no opinion on the qualification of the contribution as a sec_351 transaction or the qualification of the merger as a sec_368 reorganization this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely associate chief_counsel corporate by michael j wilder senior technician reviewer
